DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 11/02/20.  Claims 1-15 are still pending and have been considered below.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 2 of the instant claim should be amended to recite “…command to access [[to]] the firmware…”; and line 4 of the instant claim should be amended to recite “…connected to the computing device [[to]].”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (2004/0181696) in view of Marr et al. (8,214,653).
Claim 1:  Walker discloses a computing device comprising:
a communication device(PC/terminal) [page 2, paragraph 0025 | figure 1];
an input device [page 2, paragraph 0025 | figure 1];
a storage device [page 2, paragraph 0025 | figure 1];
a switch/server coupled to the storage device [page 2, paragraph 0025 | figure 1]; and
a processor to:
in response to receiving a set of credentials, transmit a request to a server via the communication device, wherein the request includes the set of credentials and identification information of the computing device(initiates login sequence and responses to challenge with dynamic password and requests a temporary password) [page 3, paragraphs 0030-0033 | page 2, paragraph 0022];
receive a temporary password and expiration information of the temporary password from the server via the communication device(temporary password and password life are provided to user) [page 3, paragraph 0033];
replace a password of the switch/server with the temporary password(login associated with the user for specific port of the switch/server is password protected using the temporary password) [page 2, paragraph 0026];
in response to receiving the temporary password via the input device, determine if the temporary password is valid based on the expiration information(perform temporary password authentication) [page 3, paragraph 0031]; and
in response to a determination that the temporary password is valid, provide access to the switch/server(gain access to functions/operations to perform system maintenance and service) [page 3, paragraph 0034];

However, Marr et al. discloses a similar invention [column 6, lines 30-50] and further discloses providing secure access to manage/configure a switch/server which comprises firmware [column 8, lines 45-65 | column 15, lines 15-25].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Walker with the additional features of Marr et al., in order to prevent or deter unauthorized access to firmware or other configuration information, as suggested by Marr et al. [column 3, lines 5-15]. 
Claim 2:  Walker and Marr et al. disclose the computing device of claim 1, and Walker further discloses wherein the processor is to: receive a new password from the server upon an expiration of the temporary password(activates another temporary password when a temporary password expires) [page 3, paragraph 0033]; and replace the password of the firmware with the new password [page 2, paragraph 0026].
Claim 3:  Walker and Marr et al. disclose the computing device of claim 1, and Walker further discloses wherein the processor is to: in response to receiving a command to access to the firmware, display a graphical user interface to request the set of credentials via a display device connected to the computing device to [page 2, paragraph 0025].
Claim 5:  Walker and Marr et al. disclose the computing device of claim 1, and Walker further discloses wherein the expiration information includes a time duration [page 2, paragraph 0026].
Claim 6:  Walker and Marr et al. disclose the computing device of claim 1, and Walker further discloses wherein the expiration information includes a count of password authentication performed [page 1, paragraph 0015].
Claim 7:  Walker discloses a computing device comprising:

a processor to:
receive a request to generate a temporary password for a client device, wherein the request includes a set of credentials and identification information of the client device [page 3, paragraphs 0030-0033 | page 2, paragraph 0022];
authenticate the request using the set of credentials [page 3, paragraph 0032];
in response to a successful authentication of the request, generate the temporary password [page 3, paragraph 0033];
transmit the temporary password, switch/server access information, and expiration information of the temporary password to the client device(temporary password and password life provided to user in step 240…after step 240 the user is provided with access to password-protected telephony functions and operations to perform maintenance and service) [page 3, paragraphs 0033-0034]; and
transmit the temporary password to a password receiving entity [page 3, paragraph 0033];
but does not explicitly disclose that the switch/server comprises firmware.
However, Marr et al. discloses a similar invention [column 6, lines 30-50] and further discloses providing secure access to manage/configure a switch/server which comprises firmware [column 8, lines 45-65 | column 15, lines 15-25].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Walker with the additional features of Marr et al., in order to prevent or deter unauthorized access to firmware or other configuration information, as suggested by Marr et al. [column 3, lines 5-15]. 
Claim 8:  Walker and Marr et al. disclose the computing device of claim 7, and Walker further discloses wherein the processor is to: upon an expiration of the temporary password, generate a new password for the client device [page 3, paragraph 0033]; and transmit the new password to the client device [page 2, paragraph 0026].
Claim 9:  Walker and Marr et al. disclose the computing device of claim 7, and Walker further discloses wherein the identification information includes an Internet Protocol (IP) address, an identifier of the client device, or a combination thereof [page 2, paragraph 0022].
Claim 10:  Walker and Marr et al. disclose the computing device of claim 7, and Walker further discloses wherein the password receiving entity includes a second computing device that is different than the client device, an email address, a printer, a cellular phone, or a combination thereof [page 2, paragraph 0025 | figure 1].
Claim 11:  Walker discloses a non-transitory computer-readable storage medium comprising instructions that when executed cause a processor of a computing device to:
in response to receiving a set of credentials, transmit a request to a server, wherein the request includes the set of credentials and identification information of the computing device [page 3, paragraphs 0030-0033 | page 2, paragraph 0022];
receive a temporary password, switch/server access information, and expiration information of the temporary password from the server via a communication device of the computing device [page 3, paragraphs 0033-0034];
replace a password of switch/server of the computing device with the temporary password [page 2, paragraph 0026];

in response to a determination that the temporary password is valid, provide access to a set of configurations of the switch/server based on the switch/server access information(temporary password may be used to regain access to the functions/operations that were previously provided to the user) [page 3, paragraph 0034];
but does not explicitly disclose that the switch/server comprises firmware.
However, Marr et al. discloses a similar invention [column 6, lines 30-50] and further discloses providing secure access to manage/configure a switch/server which comprises firmware [column 8, lines 45-65 | column 15, lines 15-25].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Walker with the additional features of Marr et al., in order to prevent or deter unauthorized access to firmware or other configuration information, as suggested by Marr et al. [column 3, lines 5-15]. 
Claim 14:  Walker and Marr et al. disclose the computing device of claim 11, and Walker further discloses wherein the instructions when executed further cause the processor to: receive a new password from the server upon an expiration of the temporary password [page 3, paragraph 0033]; and replace the password of the firmware with the new password [page 2, paragraph 0026].
Claim 15:  Walker and Marr et al. disclose the computing device of claim 11, and Walker further discloses wherein the expiration information includes a time duration, a count of password .

Allowable Subject Matter
Claims 4, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cheston et al. (2008/0141037).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/EDWARD ZEE/Primary Examiner, Art Unit 2435